                 Case 2:20-cv-00120 Document 1-1 Filed 02/11/20 Page 1 of 9 PageID #: 5




                                                                                                                       MDM / ALL
                                                                                                     Transmittal Number: 20978744
Notice of Service of Process                                                                            Date Processed: 01/16/2020

Primary Contact:           SOP UPS - United Parcel
                           SOP - PowerBrief - Wilmington
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Electronic copy provided to:                   CSC Test
                                               Arlette Willis
                                               Bishop Martin
                                               Salem Desir
                                               Michelle Mira

Entity:                                       United Parcel Service, Inc.
                                              Entity ID Number 2551129
Entity Served:                                United Parcel Service, Inc.
Title of Action:                              Jay Hannah vs. United Parcel Service, Inc.
Matter Name/ID:                               Jay Hannah vs. United Parcel Service, Inc. (9938939)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Wood County Circuit Court, WV
Case/Reference No:                            20-C-3
Jurisdiction Served:                          West Virginia
Date Served on CSC:                           01/15/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Hoyt Glazer
                                              681-204-3914
Client Requested Information:                 Matter Type: Other/NA

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                            EXHIBIT A
     Case 2:20-cv-00120 Document 1-1 Filed 02/11/20 Page 2 of 9 PageID #: 6




           IN THE CIRCUIT COURT OF WOOD COUNTY, WEST VIRGINIA

JAY HANNAH,
       Plaintiff,                                     Civil Action No.    Jb-c_-3
                                                      Judge
v.
UNPrED PARCEL SERVICE, INC.,
       Defendant.


                                           SUMMONS

To the above-named DEFENDANT:                 United Parcel Service, Inc.
                                              clo Corporation Service Company
                                              209 West Washington Street
                                              Charleston, WV 25302

       IN THE NAME OF THE STATE OF WEST VIRGINIA: you are hereby summoned and

are required to serve upon Hoyt Glazer, Plaintifl's attorney, whose address is: Law Office of

Hoyt Glazer, PLLC, 61810t° Street, Suite 105, Huntington, West Virginia 25701 an answer,

including any related counterclaim, or any other claim you may have to the complaint flled against

you in the above-styled civil action, a true copy of which is herewith delivered to you. You are

required to serve your answer within twenty (20) days after service of this summons upon you,

exclusive of the date of service: If you fail to do so, judgment by default will be taken against you

for the relief demanded in the complaint and you will be thereafter barred from asserting in another

action any claim you may have which must be asserted by counterclaim, or any other claim in the

above-styled action.

DATED: ,S
        'CL,, (8                 , 2020
      Case 2:20-cv-00120 Document 1-1 Filed 02/11/20 Page 3 of 9 PageID #: 7




            IN THE CIRCUIT COURT OF WOOD COUNTY, WEST VIRGINIA


JAY HANNAH,
         Plaintiff,                                    Civil Action No.
                                                       Judge
V.

UNITED PARCEL SERVICE, INC.,

         Defendant.

                                           COMPLAINT

         Plaintiff Jay Hannah, by his counsel, Hoyt Glazer, Esq. and the Law Office of Hoyt Glazer,

PLLC, files this action seeking redress and remedy arising from United Parcel Service's, Inc.'s

["UPS"] deliberate and reckless failure to comply with the provisions of Title I of the Americans

with Disabilities Act of 1990 (ADA).

                                             PARTIES

     1. Plaintiff, Jay Hannah, is and was, at all times alleged herein, a citizen and resident of Wood

         County, West Virginia.

     2. Defendant, UPS, is a publicly traded, foreign corporation with its principal office located

        in Atlanta, Georgia.

     3. Defendant UPS does business in West Virginia and provides express delivery and courier

        services.

     4. At all times alleged, Defendant acted by and through its agents, employees, supervisors,

        directors, members, officers and assigns and      within   the full scope of agency, office,

        employment, or assignment.

                                  JURISDICTION AND VENIIE
                                                                                      FILED IN OFFICE

                                                                                        JAM 9 3 2020
                                                  1
                                                                                       CAROLE JONES
                                                                                      CLERK CIRCUIT COURT
 Case 2:20-cv-00120 Document 1-1 Filed 02/11/20 Page 4 of 9 PageID #: 8




5. This Court has jurisdiction and venue over this civil action under Article VIII, § 6 of the

    West Virginia Constitution and West Virginia Code § 56-1-1.

                                               FACTS

6. In October of 2004, Mr. Hannah started employment with UPS as a part-time employee.

7. In January of 2008, UPS hired Mr. Hannah as a full-time driver.

8. Throughout his employment, Mr. Hannah performed his duties satisfactorily or better and

    met the legitimate expectations of UPS.

9. On December 13, 2017, Mr. Hannah suffered an on-the job back injury while working for

   Defendant.

10.Following his back injury, Mr. Hannah was not initially aware that he could seek an

   accommodation for his workplace injury.

11.Mr. Hannah continued to work for Defendant after his back injury until the spring of 2018.

12.In March 2018, Mr. Hannah received a cortisone injection for his back, which temporarily

   relieved his pain.

13.In Apri12018, Mr. Hannah's back pain returned, which rendered him unable to perform

   his job, specifically he was unable to sit for prolonged periods while driving.

14.On or about Apri12018, when Mr. Hannah's back injury rendered him unable to perform

   his job, Mr. Hannah requested Defendant to provided him with a delivery truck with a

   softer suspension than the usual truck Defendant supplied to its drivers.

15.On information and belief, Defendant had available delivery trucks with a softer suspension

   that it had allowed other drivers to use.

16.Although available delivery trucks with a softer suspension were readily available, the

   Defendant refused to provide Mr. Hannah with the same.


                                               2
 Case 2:20-cv-00120 Document 1-1 Filed 02/11/20 Page 5 of 9 PageID #: 9




17.On Septeinber 17, 2018, Mr. Hannah's treating physician stated that Mr. Hannah may

    return to work with no lifting restrictions, and that he should avoid prolonged sitting.

18.On October 19, 2018, Mr. Hannah again requested a reasonable accommodation from

    Defendant, and again sought a delivery vehicle with a softer suspension.

19.Mr. Hanriah also requested a reasonable accommodation by way of transfer to a different

    position that did not involve driving.

20. Mr. Hannah stated that he would be willing to commute up to thirty miles from his

    residence if UPS were able to transfer him to another location.

21. The Collective Bargaining Agreement provides for temporary alternate work (TAV) to

    workers who are unable to perform their work due to on-the job injuries.

22. UPS refused Mr. Hannah's requests for a reasonable accommodation.

23. UPS did not allow Mr. Hannah to return to work from Apri12018 until May 2019, when

    his physician released him to return to work with no restrictions.

24. On inforniation and belief, the Defendant had available trucks which would have satisfied

    Mr. Hannah's need for accommodation and/or Defendant was capable of providing Mr.

    Hannah with reasonable accommodation(s) such that he could perform his employment

   duties in an alternate position.

25. As a result of the Defendant's failure to accommodate him, Mr. Hannah has suffered lost

    wages and other damages.

                     COUIVT I: FAILURE TO ACCOMMODATE
                        r
26. Plaintiff incorporates the previous paragraphs as if set forth herein.

27. Plaintiff was an employee of Defendant UPS which is and was a covered entity within the

   meaning of Title I of the Americans with Disabilities Act (ADA), 42 USC § 12111.


                                              3
Case 2:20-cv-00120 Document 1-1 Filed 02/11/20 Page 6 of 9 PageID #: 10




28. Plaintiff was and is a qualified individual with a disability as that term is defined in the

    ADA, 42 USC § 12111(8).

29. Plaintiff's back injury is a physical impairment that substantially limits one or more major

    of his major life activities.

30. Defendant knew and/or had reason to know Plaintiff suffered from a physical condition

    which substantially limited one or more major life activities.

31. Plaintiff requested reasonable accommodation on more than one occasion.

32. Such reasonable accommodations were available and/or possible for Defendant to provide.

33. Defendant violated the ADA by failing to provide reasonable accommodation to Plaintiff

    and/or by failing to engage in a good faith interactive, process to determine an objectively

    reasonable accommodation for Plaintiff s disability.

34. The Defendant's refusal to provide Plaintiff with a truck with a soffter suspension and/or

    transfer to an inside job were intentional, willfiil and in deliberate disregard of andlor with

    reckless indifference to the rights of Plaintiff.

35. As a direct and proximate result of Defendant's violation of Plaintiff's rights, Plaintiff has

    sustained injuries and damages including but not limited to, loss of earnings and earning

   capacity; loss of career opportunities, loss of fringe and pension benefits, mental anguish,

   and embarrassment.

         COUNT II: DISABILITY DISCRIIVIINATION IJNDER THE ADA

36. Plaintiff incorporates the previous paragraphs as if set forth herein.

37. Plaintiff is a person with a disability as that term is defined in the ADA.

38. At all times alleged herein, Plaintiff was qualified and able to perform the essential

   functions of his job with or without a reasonable accommodation.


                                               4
     Case 2:20-cv-00120 Document 1-1 Filed 02/11/20 Page 7 of 9 PageID #: 11

 i




     39. The Plaintiff's back injury constitutes a disability because it substantially limited one or

        more of his major life activities.

     40. In the altemative, Defendant and its agents regarded Mr. Hannah as having such a

        condition. '

     41. By refusing to allow Mr. Hannah to return to work, provide Mr. Hannah with a truck that
                                                           ~
        had a softer suspension and/or allowing Mr. Hannah to transfer to an inside job, the

        Defendant discriminated against Plaintiil^ based on his status as a person with a disability

        under the ADA.

     42. In the alternative, and, on information and belief, Defendant treated similarly situated

        employees who did not have a disability more favorably than Plaintiff in the terms,

        conditions and/or benefits of their employment.

     43. Mr. Hannah's status as a person with a disability under the law was a motivating factor in

        Defendant's decision to take the above described adverse actions against him.

     44. Defendant's actions against Plaintiffbased on his status as a person with a disability were

        willful, intentional, and reckless.

     45. As a direct and proximate result of Defendant's wrongful acts and omissions, Plaintiff has

        suffered injuries and damages including but not limited to, loss of earnings and eaming

        capacity; loss of career opportunities, loss of fringe and pension benefits, mental anguish,

        humiliation and embarrassment, and loss of professional reputation.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff seeks damages as set forth below:

        On all counts, grant Plaintiff actual damages for lost wages, front pay, back pay, fringe

benefits, costs of obtaining new employment and other out of pocket expenses in an amount to be


                                                  5
    Case 2:20-cv-00120 Document 1-1 Filed 02/11/20 Page 8 of 9 PageID #: 12




determined by a jury;

       On all counts, grant Plaintiff, general and compensatory damages for annoyance,

inconvenience, embarrassment, humiliation and emotional distress suffered by Plaintiff as a direct

and/or proximate result of Defendant's conduct;

       On all counts, grant Plaintiff punitive damages in an amount to be determined by a jury

and sufficient to deter future improper conduct and to punish the Defendant for its reckless and

willful actions; and

       Prejudgment and post judgment interest on all amounts allowed by law;

       Attorney fees; and

       Such other relief as this Court deems fair and proper in the interest of justice.

       PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL ISSUES.

                                              PLAINTIFF, JAY HANNAH,
                                              By Counsel,


   ~      /J-
  1
                       j\-
Hoyt GlaA Esq. (WV ar #6479)
LAW OF E OF H GLAZER, PLLC                               -
618 Tenth Street, Suite 105
Huntington, WV 25701
T.681-204-3914
F. 681-495-0494
hoyt@hoytglaw.com




                                                 0
                                                                                                                                          RIGHT
                                                                                                  PLACE STICKER AT TOP OF ENVELOPE TO THE LINE
                                                                                                                                AT DOTTED

       ~71E$7' V
                                     Case 2:20-cv-00120 Document 1-1 Filed   02/11/20 Page 9 of— --9—PageID
                                                                      OF THE RETURN ADDRESS, FOLD     ———
                                                                                                            #: 13
                                                                                                                                                                                       FIrST-CLASS h1AIL
wo`"
~
                                   /~
                               aroCe                  /~ /
                                      )orae6, ircuiE Cerh                    -~                     CERTIFIED MAIL®                                            nel'tp6SGsf
                                                                                                                                                               0111 z12020
yy                           UVood CouuEy )uc~icialAuiCdinq
                                                                                                                                                                                      %PO 1 Z.251~
*            ~       ~      # 2 governmenE Square
    "l'"'   •No« `         ~arl erd durq,   ?M 26101-5353                                                                                                                                 ZIP 26101

                             Return Service Requested
                                                                                             dia iiiii~iAi~aii~i~i~                                        ~                           041 L12203200

                                                                                            7019 .1=0 aoao 5325 3,97
                                                                                                                                                                  . ~O
                                                                                                                                                                    OFiG
                                                                             UNITED PARCEL SERVICES INC. 20-C-3
                                                                             C/0 CORPORATION SERVICE COMPANY
                                                                             209 WEST WASHINGTON ST
                                                                             CHARLESTON WV 25302

    "~~~~a~~`°"f =•                       :.'.~,•         -.~x;~.~`` ,,:: _~~
                                                    ' . , ;'S                               -~.:~:a-- ^ ~.:
        . 1 - : ')d`.''p ~a~~~y:~` : •                                                      A .. .
                                                                '       .              ~,

        ,~'                                    ~ ~~.'               •   .-    1•. `•
                 ...~a~y~~
                        F% w IN~~~                 -                                        .~,        ~ ••;
                                                                              49 r:~:... _. .                    ~~~111j~r1r ji,il~1~1'I{~1ylrflr%1%~%jfrrir%%Ff%%II'~Iff'11'~%%if1
